MR. JUSTICES HASWELL and DALY,
(dissenting) :
The function of this Court in reviewing findings of fact in an action tried by the district court without a jury is confined to determining whether there is substantial credible evidence supporting such findings of fact. Section 93-216, R.C.M.1947; State By & Through State Highway Commission v. West Great Falls Flood Control and Drainage District, 155 Mont. 157, 468 P.2d 753 and cases cited therein; Timmerman v. Gabriel, 155 Mont. 294, 470 P.2d 528; Hornung v. Estate of Lagerquist, 155 Mont. 412, 473 P.2d 541. Although the majority opinion gives lip service to this principle, in our opinion its conclusion that there is no substantial credible evidence supporting the findings (1) that the account was owed to the plaintiff Melvyn Hanlon, and (2) *291that there was an account stated, is at variance with the record at the trial.
In our view, the following substantial credible evidence supports the district court’s finding that the account was owed to plaintiff Melvyn Hanlon, the real party in interest: (1) William Hanlon’s testimony that plaintiff Melvyn Hanlon owned the property at the time of sale, (2) plaintiff’s exhibit No. 2 showing an itemized billing to defendant of the property sold showing a total sum of $1700 owed to plaintiff Melvyn Hanlon, all without objection or dispute by defendant, (3) William Hanlon’s testimony indicating that he was acting on behalf of plaintiff in attempting to collect the amount.
In our view, the foregoing evidence plus the evidence of William Hanlon concerning defendant’s intention to pay which is quoted in the majority opinion establishes an account stated as found by the district court.
While it is true that the district court might have found otherwise depending on which of the witnesses it believed and which of the witnesses ’ testimony it determined to he more reliable, the district court is the trier of the facts and this Court is not, in our opinion.
Where, as here, the testimony of witnesses is conflicting, the credibility of the witnesses and the weight to be given their testimony is a matter for the trial court’s determinaion. Eliason v. Eliason, 151 Mont. 409, 443 P.2d 884; Ballenger v. Tillman, 133 Mont. 369, 324 P.2d 1045; Notti v. Clark, 133 Mont. 263, 322 P.2d 112. This Court on appeal must abide by the trial court’s determination of the credibility of the witnesses and the weight to be given their testimony. Eliason v. Eliason, supra; Hammond v. Knievel, 141 Mont. 433, 378 P.2d 388; Havre Irrigation Co. v. Majerus, 132 Mont. 410, 318 P.2d 1076. Conversely, it is not the function of this Court on appeal to make an independent determination of the credibility of the witnesses and the weight to be given their testimony; arrive at a contrary conclusion to that of the district court; and thus conclude that the trial court’s find*292ings lack substantiation, thereby reversing the district court’s judgment and dismissing the case. This Court recently indicated the reasons underlying this principle in a unanimous opinion refusing to interfere with the trial court’s determination of the credibility of the witnesses and the weight to be given their testimony in a nonjury case, Eliason v. Eliason, 151 Mont. 409, 416, 443 P.2d 884:
“The trial court, having observed and considered the appearance of the witnesses upon the witness stand, their manner of testifying, their apparent candor or want of candor, in addition to the testimony itself, is in a better position than this Court to decide questions of credibility of witnesses and the weight to be given their testimony.”
In our view, the majority here has made an independent determination of the credibility of plaintiff’s principal witness, William Hanlon, and the weight to be given his testimony; has concluded contrary to the district court that his credibility is lacking and no weight should be given his testimony; has set aside the findings of the district court accordingly; and has reversed the judgment and dismissed the ease, leaving the defendant with $1700 worth of plaintiff’s property which he has had for nine years and for which he has not paid one cent.
For these reasons, we dissent from the majority opinion herein and would affirm the judgment of the district court.